—In a proceeding pursuant to article 78 of the OPIiR to annul the rejection by the respondent Board of Education of all bids for the general construction work of a high school, and to compel the board to award the contract to the petitioner, the petitioner appeals from a judgment of the Supreme Court, Rockland County, entered March 4, 1965 after a hearing at which both parties adduced proof, which dismissed the petition on the merits. Judgment affirmed, with $10 costs and disbursements. Under the circumstances, upon declaring the lowest bidder in default, the board was warranted in rejecting all other bids and readvertising for new bids in accordance with the power vested in it by statute (General Municipal Law, § 103, subd. 1). Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.